Name: Commission Regulation (EEC) No 1588/87 of 5 June 1987 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production
 Date Published: nan

 No L 146/26 Official Journal of the European Communities 6 . 6. 87 COMMISSION REGULATION (EEC) No 1588/87 of 5 June 1987 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1244/82 is hereby amended as follows : 1 . In the first subparagraph of Article 1 ( 1 ), '30 September' is replaced by '30 November'. 2. The following paragraph is added to Article 4 : '2a. All applications for a number of qualifying animals higher than that recorded during checks shall be deamed to be false declarations. However, if the number of qualifying animals recorded at the time of the checks provided for in paragraph 1 (a) is lower than that in respect of which the application for a premium was lodged, the premium shall be due on the number of qualifying animals actually kept during the period referred to in Article 2 (2) of Regulation (EEC) No 1357/80 provided that that reduction can be ascribed to natural circumstances affecting the herd and that the producer has informed the competent authorities thereof as soon as possible'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to applications lodged on or after 15 June 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regula ­ tion (EEC) No 467/87 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 (3), as amended by Regulation (EEC) No 1709/83 (4), provides that the final date for lodging applications for premiums is to be 30 September each year ; whereas experience has shown that it is often difficult to abide by that date and that it should consequently be amended ; Whereas the provisions of Regulation (EEC) No 1244/82 result in the recovery of the total amount of premiums paid where the number of eligible animals recorded during checks on the farm turns out to be less than that indicated in the application ; whereas those provisions often raise economic problems for the producers concerned ; whereas they must be relaxed accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 140, 5. 6. 1980, p. 1 . (2) OJ No L 48 , 17. 2. 1987, p. 1 . (3) OJ No L 143, 20. 5. 1982, p. 20 . (4) OJ No L 166, 25. 6 . 1983, p. 16 .